Title: From Thomas Jefferson to Tench Coxe, 10 September 1793
From: Jefferson, Thomas
To: Coxe, Tench



Sep. 10. 1793.

Th: Jefferson presents his compliments to Mr. Coxe. He directed a Census to be sent him in the moment of receiving his note of the 5 th. With respect to the placing Consuls in the British islands, we are so far from being permitted that, that a common mercantile factor is not permitted by their laws. The experiment of establishing Consuls in the Colonies of the European nations has been going on for some time, but as yet we cannot say it has been formally and fully admitted by any. The French colonial authority has received them, but they have never yet been recognised by the national authority.
